Citation Nr: 1003561	
Decision Date: 01/25/10    Archive Date: 02/01/10

DOCKET NO.  08-16 449A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Hartford, 
Connecticut



THE ISSUE

Entitlement to basic eligibility for nonservice-connected 
pension benefits.  



REPRESENTATION

Appellant represented by:	Disabled American Veterans



ATTORNEY FOR THE BOARD

T. Hal Smith, Counsel




INTRODUCTION

The Appellant's service records disclose that he was a member 
of the Army National Guard for approximately 6 years and was 
discharged in 1995.  His DD Form 214 reflects that he had a 
period of active duty for training (ACDUTRA) from July 26, 
1990, to November 9, 1990.  

This matter is before the Board of Veterans' Appeals (Board) 
on appeal of rating decisions of the Department of Veteran's 
Affairs (VA) Regional Office (RO) in Hartford, Connecticut.  

Review of the Appellant's statements of record reflects that 
he has not asserted that there was clear and unmistakable 
(CUE) error in the severance of his nonservice-connected 
pension benefits.  He has only expressed disagreement with 
the termination of benefits by stating that his military 
service included the requisite active service to qualify for 
VA nonservice-connected disability pension benefits.  The 
Board's decision will be limited to a review of the claim as 
listed on the title page of his decision.  


FINDING OF FACT

The Appellant did not have the requisite active service to 
qualify for VA nonservice-connected disability pension 
benefits.  


CONCLUSION OF LAW

The Appellant does not meet the threshold eligibility 
requirements for the receipt of nonservice-connected pension 
benefits.  38 U.S.C.A. §§ 101(2), 101(24), 1502, 1521 (West 
2002 & Supp. 2009); 38 C.F.R. §§ 3.1, 3.6, 3.203 (2009).  



REASONS AND BASES FOR FINDING AND CONCLUSION

Duties to Notify and Assist

VA has a duty to notify and assist Claimants in 
substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 
5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2009); 38 
C.F.R. §§ 3.102, 3.156(a), 3.159, and 3.326(a) (2009).  Upon 
receipt of a complete or substantially complete application 
for benefits, VA is required to notify the Claimant and 
his/her representative, if applicable, of any information, 
and any medical or lay evidence, that is necessary to 
substantiate the claim.  38 U.S.C.A. § 5103(a) (West 2002 & 
Supp. 2009); 38 C.F.R. § 3.159(b) (2009); Quartuccio v. 
Principi, 16 Vet. App. 183 (2002).  Proper notice from VA 
must inform the Claimant of any information and evidence not 
of record (1) that is necessary to substantiate the claim; 
(2) that VA will seek to provide; and (3) that the claimant 
is expected to provide.  This notice must be provided prior 
to an initial unfavorable decision by the agency of original 
jurisdiction (AOJ).  Mayfield v. Nicholson, 444 F.3d 1328 
(Fed. Cir. 2006); Pelegrini v. Principi, 18 Vet. App. 112 
(2004).

The Board has considered whether the notice provisions of 38 
U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002 & 
Supp. 2009) are applicable to this claim.  The Board finds 
that because the claim at issue is limited to statutory 
interpretation, the notice provisions do not apply in this 
case.  Dela Cruz v. Principi, 15 Vet. App. 143 (2001); 
VAOPGCPREC 5-2004 (June 2004), 69 Fed. Reg. 59989 (2004) (VA 
not required to provide notice of the information and 
evidence necessary to substantiate a claim where that claim 
cannot be substantiated because there is no legal basis for 
the claim or because undisputed facts render the claimant 
ineligible for the claimed benefit).  See e.g. Mason v. 
Principi, 16 Vet. App. 129, 132 (2002) (holding that the VCAA 
is not applicable in a claim for nonservice-connected pension 
when the claimant did not serve on active duty during a 
period of war).  Accordingly, the Board finds no prejudice 
toward the Appellant in proceeding with the adjudication of 
his claim.


Background

On October 31, 2005, the Appellant filed a claim for numerous 
benefits, to include for nonservice-connected disability 
pension. 

The Appellant was advised in correspondence dated on April 
11, 2006, that his claim for nonservice-connected pension 
benefits was granted.  No disabilities were found to be 
service connected.

On May 31, 2007, he was advised in correspondence from VA 
that a special review of benefits had been conducted.  He was 
advised that an error had been made in the decision to grant 
him nonservice-connected pension benefits as of October 31, 
2005.  Specifically, he was told that the claims file did not 
reflect that he had active service, only ACDUTRA from July 
26, 1990, to November 9, 1990.  The Appellant was advised of 
the criteria to receive nonservice-connected benefits.  

In a June 2007 Report of Contact Form (VA FORM 119), it was 
noted that the Appellant had called on the telephone pointing 
out that he had received a letter discussing a claim for 
which he had supposedly filed.  He asserted, however, that he 
had not filed a claim and did not know why he received the 
letter.  

The Appellant was advised in a letter dated on September 10, 
2007, that the evidence had been reviewed and that his 
benefits would be stopped retroactive to October 31, 2005.  
He was again advised of what evidence was needed to be found 
eligible for nonservice-connected pension.  The Appellant 
submitted a notice of disagreement with this determination in 
March 2008.  

Documents in the file dated in 2008 reflect that the 
Appellant filed to correct his military records.  A letter 
from the Army Board for Correction of Military Records shows 
that his request was partially granted in that his service 
records were amended to show that he was awarded the National 
Defense Service Medal.  The Army Correction Board also 
determined, however, that he was not entitled to a correction 
of his records with respect to his requested that his active 
military service be changed to active duty rather than 
ACDUTRA.  All indication, including review of personnel 
records lead the Correction Board to conclude there was no 
evidence of active duty periods.

The Appellant submitted a copy of information that he 
gathered off the internet regarding the National Defense 
Service Medal.  He pointed out that the material showed that 
this medal was awarded for active service in the Gulf War. 

Law and Analysis

Veterans are entitled to VA nonservice-connected pension 
benefits if they are permanently and totally disabled from a 
nonservice-connected disability which is not the result of 
willful misconduct, provided that they have the requisite 
service.  38 U.S.C.A. § 1521(a) (West 2002 & Supp. 2009); 38 
C.F.R. §§ 3.3, 3.314(b) (2009).  A Veteran meets the 
necessary service requirements if he served in active 
military, naval, or air service under one of the following 
conditions: (1) for 90 days or more during a period of war; 
(2) during a period of war and was discharged or released 
from service for a service-connected disability; (3) for a 
period of 90 consecutive days or more and such period began 
or ended during a period of war; or (4) for an aggregate of 
90 days or more in two or more separate periods of service 
during more than one period of war.  38 U.S.C.A. § 1521(j) 
(West 2002 & Supp. 2009); 38 C.F.R. § 3.3(a) (2009).

The term "Veteran" is defined as a person who served in the 
active military, naval, or air service, and who was 
discharged or released there from under conditions other than 
dishonorable.  38 U.S.C.A. § 101(2) (West 2002 & Supp. 2009).  
Active military, naval, or air service includes active duty, 
any period of active duty for training (ACDUTRA) during which 
the individual concerned was disabled or died from a disease 
or injury incurred or aggravated in the line of duty, and any 
period of inactive duty training (INACDUTRA) during which the 
individual concerned was disabled or died from an injury 
incurred or aggravated in the line of duty.  38 C.F.R. § 
3.6(a) (2009).  In turn, "active duty" is defined as service 
in the Armed Forces.  38 C.F.R. § 3.6(a), (b) (2009).  The 
"Armed Forces" consist of the United States Army, Navy, 
Marine Corps, Air Force, and Coast Guard, including their 
Reserve components.  38 C.F.R. § 3.1(a), (b) (2009).

As reflected above, the Appellant served in the Army National 
Guard, including a period of ACDUTRA from July 26, 1990, to 
November 9, 1990.  There was no period of active duty.  The 
award of a National Service Medal does not make this a period 
of active duty as explained by the Record Corrections Board.  
Therefore, in order for the period of ACDUTRA to qualify as 
active military service, the evidence must show that the 
Appellant was disabled or died from a disease or injury 
incurred or aggravated in the line of duty.  In this case, 
the evidence does not show, nor does the Appellant contend, 
that he was disabled from a disease or injury incurred or 
aggravated during any of his service in the Army National 
Guard, to include this period of ACDUTRA.  As there is no 
evidence that the Appellant had active military service as 
defined for pension purposes, he does not meet the 
requirements for nonservice-connected pension benefits.  As 
such, the appeal is denied as a matter of law.  Sabonis v. 
Brown, 6 Vet. App. 426, 430 (1994) (where the law, and not 
the evidence, is dispositive of a claim, such claim should be 
denied because of the absence of legal merit or the lack of 
entitlement under the law).  38 C.F.R. § 3.6(a) (2009).

The Board acknowledges the Appellant's statements wherein he, 
in effect, contented that the governing laws and regulations 
as outlined above are unfair and should be changed.  He 
pointed out that he was awarded the National Defense Service 
Medal and that he should be considered a Veteran for VA 
purposes just as others.  Although the Board is sympathetic 
to the Appellant's situation, and by no means wishes to 
minimize the service he provided, the Board is bound by the 
laws codified in Title 38 of the United States Code and Code 
of Federal Regulations which govern benefits administered by 
the Secretary of VA.  Thus, the Board must apply the law as 
it exists and cannot extend benefits outside of these 
parameters.  See Owings v. Brown, 8 Vet. App. 17, 23 (1995), 
quoting Kelly v. Derwinski, 3 Vet. App. 171, 172 (1992) 
("This Court must interpret the law as it exists, and cannot 
'extend . . . benefits out of sympathy for a particular 
[claimant].'").




ORDER

Entitlement to basic eligibility for nonservice-connected 
pension benefits is denied.


____________________________________________
MICHAEL D. LYON 
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


